 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-17-4475-PHX-SPL
      Larry E. Dobson,
 9                                              )
                                                )
                        Petitioner,             )    ORDER
10                                              )
      v.
11                                              )
                                                )
      Charles L. Ryan, et al.,                  )
12                                              )
13                      Respondents.            )
                                                )
14                                              )

15          The Court has before it, Petitioner’s Petition for Writ of Habeas Corpus pursuant to
16   28 U.S.C. § 2254 (Doc. 1), the Answer from the Respondents (Doc. 17) and the Petitioner’s
17   Reply. (Doc. 34) Additionally, the Court is in receipt of the Report and Recommendation
18   of the Magistrate Judge (Doc. 35), Petitioner’s Objections (Doc. 36), and Respondent’s
19   Response to the Objections. (Doc. 37)
20          In the instant Petition, the Petitioner argues Arizona’s Rule 32 post-conviction relief
21   remedy is unavailable and inadequate to protect his constitutional rights; 3 trial court
22   violations of his constitutional rights; and that he suffered prejudice because he believed
23   his counsel was incompetent. (Doc. 1 at 5-34)
24          A district judge “may accept, reject, or modify, in whole or in part, the findings or
25   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). When a party files a
26   timely objection to an R&R, the district judge reviews de novo those portions of the R&R
27   that have been “properly objected to.” Fed. R. Civ. P. 72(b). A proper objection requires
28   specific written objections to the findings and recommendations in the R&R. See United
 1   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); 28 U.S.C. § 636(b) (1). It
 2   follows that the Court need not conduct any review of portions to which no specific
 3   objection has been made. See Reyna-Tapia, 328 F.3d at 1121; see also Thomas v. Arn, 474
 4   U.S. 140, 149 (1985) (discussing the inherent purpose of limited review is judicial
 5   economy). Further, a party is not entitled as of right to de novo review of evidence or
 6   arguments which are raised for the first time in an objection to the R&R, and the Court’s
 7   decision to consider them is discretionary. United States v. Howell, 231 F.3d 615, 621-622
 8   (9th Cir. 2000).
 9          The Court has carefully undertaken an extensive review of the sufficiently
10   developed record. The Petitioner’s objections to the findings and recommendations have
11   also been thoroughly considered.
12          After conducting a de novo review of the issues and objections, the Court reaches
13   the same conclusions reached by Judge Metcalf. This Court finds the Petition is delinquent
14   by almost a half-decade. Furthermore, the Petitioner has not provided a basis for equitable
15   tolling, statutory tolling or actual innocence to account for the substantial delay in filing.
16   Having carefully reviewed the record, the Petitioner has not shown that he is entitled to
17   habeas relief. The R&R will be adopted in full. Accordingly,
18          IT IS ORDERED:
19          1.     That the Magistrate Judge’s Report and Recommendation (Doc. 35) is
20   accepted and adopted by the Court;
21          2.     That the Petitioner’s Objections (Doc. 36) are overruled;
22          3.     That the Petition for Writ of Habeas Corpus (Doc. 1) is denied and this action
23   is dismissed with prejudice;
24          4.     That a Certificate of Appealability and leave to proceed in forma pauperis
25   on appeal are denied because the dismissal of the Petition is justified by a plain procedural
26   bar and reasonable jurists would not find the ruling debatable; and
27
28

                                                   2
 1   5.    That the Clerk of Court shall terminate this action.
 2   Dated this 20th day of February 2019.
 3
 4                                               Honorable Steven P. Logan
                                                 United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
